

116 HR 7487 IH: Promoting Local Arts and Creative Economy Workforce Act of 2020
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7487IN THE HOUSE OF REPRESENTATIVESJuly 2, 2020Ms. Pingree introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Transportation and Infrastructure, Financial Services, the Judiciary, Veterans' Affairs, Small Business, Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote and support the local arts and creative economy in the United States.1.Short title; table of contents(a)Short titleThis Act may be cited as the Promoting Local Arts and Creative Economy Workforce Act of 2020 or the PLACE Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Department of Labor.Sec. 5. Department of Education.Sec. 6. Economic Development Administration programs.Sec. 7. Creative jobs training through Bureau of Prisons reentry and skills development programs.Sec. 8. Grants relating to the creative economy.Sec. 9. Promotion for veterans with service-connected disabilities of job training and resources in creative industries and occupations.Sec. 10. Small business creative economy assistance.Sec. 11. Tax incentives.Sec. 12. Promotion by Export-Import Bank of the United States of exports by creative industries and occupations.Sec. 13. Rural business creative economy technical assistance.Sec. 14. Disaster assistance for creative industry workers through FEMA.Sec. 15. Collaboration.2.FindingsCongress makes the following findings:(1)The United States economy has changed rapidly as automation, artificial intelligence, digital technologies, and modern information and communication systems have transformed the way people in the United States work, live, and interact.(2)The United States must establish policies and create programs capable of responding to changing economic realities.(3)The United States must develop strategies to maximize current assets and help grow a United States economy and workforce that can thrive in a challenging environment of constant change and reinvention.(4)The Nation needs to strengthen and improve Federal support for a Next Generation economy and workforce.(5)The United States must explore sustainable strategies to create jobs that will endure, will remain reliant on a local workforce, and are unlikely to move overseas.(6)There is great value and untapped potential in the Nation's rich history, the creative freedoms enjoyed by its people, and the many cultures and traditions that make the United States so unique.(7)Promoting local arts and enhancing the creative economy of the United States would support the Nation's diverse citizenry, rich traditions, and vast creative talents, including the unique history and continuing vitality of Native American communities.(8)The United States must embrace the opportunities and challenges the country faces and reimagine the role of the Federal Government in providing support for local arts and expanding the creative economy.(9)The United States needs to engage workers from around the Nation to develop, hone, and share expressions of their cultural heritage, including languages, creative collaborations, and artistic skills.(10)The Nation needs to recognize that there is a broad range of undervalued and underutilized human potential in the United States, and the existence of that human potential has profound social, economic, and workforce ramifications.(11)Securing the future well-being of individuals, families, communities, and the Nation will depend in part on adopting Federal policies that will increase support for the creative economy.(12)The Nation needs to improve creative workforce readiness and develop an education and job training plan, including a plan for education and training through specialized vocational schools and apprenticeship programs, to ensure that individuals of all ages in the United States can realize their full creative potential now and in the future.(13)Investing in a creative economy workforce would help showcase the Nation’s creative arts, strengthen its capacity for job growth, promote economic inclusion, boost entrepreneurship, improve and revitalize rural, remote, and underserved areas, and empower communities to share their stories.3.DefinitionsIn this Act:(1)Creative industry or occupationThe term creative industry or occupation means—(A)an industry that—(i)has a substantial current or potential impact (including through positions that lead to economic self-sufficiency and opportunities for advancement) on a State, regional, or local economy or a Native American community's economy, as appropriate; and(ii)contributes to the growth of businesses or nonprofit organizations that have their origin in individual creativity, skill, and talent, including businesses focused on design, crafts, music, visual arts, media arts, performing arts, language, literature, or expressions of Native American culture or regional or local heritage culture; and(B)an occupation that—(i)currently has or is projected to have a number of positions (including positions that lead to economic self-sufficiency and opportunities for advancement) in an industry sector so as to have a substantial potential impact on a State, regional, or local economy or a Native American community's economy, as appropriate; and(ii)is comprised of businesses described in subparagraph (A)(ii).(2)Native AmericanThe term Native American, used with respect to culture, means the culture of a Native American, as defined in section 103 of the Native American Languages Act (25 U.S.C. 2902).4.Department of Labor(a)Workforce Innovation and Opportunity Act(1)DefinitionSection 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) is amended by adding at the end the following:(72)Creative industry or occupationThe term creative industry or occupation has the meaning given the term in section 3 of the PLACE Act..(2)Unified State plansSection 102(b)(1)(A) of such Act (29 U.S.C. 3112(b)(1)(A)) is amended—(A)in clause (i), by striking occupations; and inserting occupations, and creative industries and occupations;; and(B)in clause (ii), by striking those industries and occupations and the sectors, industries, and occupations described in clause (i).(3)Regional coordinationSection 106(c)(1)(C) of such Act (29 U.S.C. 3121(c)(1)(C)) is amended by striking occupations and inserting occupations, and regional creative industries and occupations,.(4)Local plansSection 108(b)(1)(B) of such Act (29 U.S.C. 3123(b)(1)(B)) is amended by striking occupations; and inserting occupations, and creative industries and occupations;.(5)Native american programsSection 166(d)(2)(A)(i) of such Act (29 U.S.C. 3221(d)(2)(A)(i)) is amended by inserting development of skills relating to creative industries or occupations and before training on.(6)National dislocated worker grantsSection 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225) is amended—(A)in subsection (a)—(i)in paragraph (1)—(I)in subparagraph (A), by striking or at the end;(II)in subparagraph (B), by striking the period at the end and inserting ; or; and(III)by adding at the end the following:(C)for purposes of assistance provided under subsection (b)(1)(E), an opioid crisis, as declared by the Secretary after consultation with the Secretary of Health and Human Services.; and(ii)by adding at the end the following:(3)Dislocated worker(A)In generalThe term dislocated worker means—(i)a dislocated worker, as defined in section 3; and(ii)for purposes of assistance provided under subsection (b)(1)(E), a recovering individual.(B)Recovering individualThe term recovering individual means an individual who—(i)left employment, or has never been employed, due mainly to opioid use; and(ii)(I)has successfully completed a supervised drug rehabilitation program for opioid use and is no longer engaging in the illegal use of opioids, or has otherwise been rehabilitated successfully and is no longer engaging in such illegal use;(II)is participating in a supervised rehabilitation program and is no longer engaging in such illegal use; or(III)is erroneously regarded as engaging in such illegal use, but is not engaging in such illegal use.; and(B)in subsection (b)(1)—(i)in subparagraph (C), by striking and at the end;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)to provide employment and training assistance in a creative industry or occupation, in an area where an opioid crisis has been declared, as described in subsection (a)(1)(C)..(b)Creative economy grant program(1)In generalThe Secretary of Labor, acting through the Assistant Secretary for Employment and Training, shall make grants to eligible entities to provide wage subsidies for certain employees in a creative industry or occupation.(2)Eligible entityTo be eligible to receive such a grant, an entity shall be a business (including a nonprofit organization) that—(A)is engaged in a creative industry or occupation and has its origin in individual creativity, skill, and talent, including focusing on design, crafts, music, visual arts, media arts, performing arts, language, literature, or expressions of Native American culture or regional or local heritage culture; and(B)has fewer than 50 employees for each workday in each of 20 or more calendar weeks in the current or preceding calendar year.(3)ApplicationTo be eligible to receive such a grant, an entity shall submit an application to the Secretary of Labor at such time, in such manner, and containing such information as the Secretary may require.(4)Use of fundsAn entity that receives a grant under this section shall use the grant funds, during its first year of operation, to provide wage subsidies for employees whose positions involve the individual creativity, skill, or talent described in paragraph (2)(A) rather than administrative, technical, or support functions.5.Department of Education(a)Corrections educationSection 225(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3305(b)) is amended—(1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and(2)by inserting after paragraph (6) the following:(7)education that relates to a creative industry or occupation (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020);.(b)Adult educationSection 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272) is amended—(1)in paragraph (1)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)gain education or skills relating to a creative industry or occupation (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020); and (2)in paragraph (2), by inserting skills relating to a creative industry or occupation (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020) before or integrated education and training.(c)Career and technical educationSection 3(5) of the Career and Technical Education Act of 2006 (20 U.S.C. 2302(5)) is amended—(1)in subparagraph (C), by striking and after the semicolon;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)may be related to a creative industry or occupation (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020)..(d)Work studySection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended by adding at the end the following:(f)Creative industry or occupation(1)In GeneralFunds granted to an institution under this section may be used to compensate (including compensation for time spent in training and travel directly related to relevant activities) students employed in projects that support a creative industry or occupation (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020).(2)Federal shareThe Federal share of the compensation of work-study students compensated under this subsection may exceed 75 percent.. 6.Economic Development Administration programs(a)Creative economy apprenticeship and internship grantsTitle II of the Public Works and Economic Development Act of 1965 is amended by inserting after section 207 (42 U.S.C. 3147) the following:208.Creative economy apprenticeship and internship grants(a)DefinitionsIn this section:(1)Apprenticeship programThe term apprenticeship program means a program under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), to provide workforce training relating to a creative industry or occupation.(2)Creative industry or occupationThe term creative industry or occupation has the meaning given the term in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020.(3)Eligible entityThe term eligible entity means an eligible entity as determined by the Secretary.(4)Internship programThe term internship program means a paid internship program to provide workforce training relating to a creative industry or occupation that is conducted in accordance with such regulations and policies relating to paid internships as the Secretary of Labor may promulgate.(b)Apprenticeship programs(1)EstablishmentThe Secretary shall establish a program, to be known as the Creative Economy Apprenticeship Grant Program, under which the Secretary shall provide to eligible entities grants, on a competitive basis, for use in accordance with paragraph (3).(2)Applications(A)In generalTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)Determination by Secretary(i)In generalThe Secretary shall determine whether to approve or disapprove an application submitted under subparagraph (A) by not later than 90 days after the date of receipt of the application.(ii)Action on approvalOn approval by the Secretary of an application under clause (i), the Secretary shall provide to the applicable eligible entity a grant in accordance with paragraph (4).(iii)Action on disapprovalOn disapproval by the Secretary of an application under clause (i), the Secretary shall provide to the applicable eligible entity—(I)a notice of the disapproval, including a description of the reasons for the disapproval; and(II)an opportunity to remedy any deficiency identified by the Secretary under subclause (I) by submitting to the Secretary a revised application by not later than 30 days after the date of the disapproval.(3)Use of fundsAn eligible entity shall use a grant provided under this subsection to carry out an apprenticeship program.(4)AllocationOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall allocate to each eligible entity the application of which is approved under paragraph (2)(A) during that fiscal year an amount equal to the proportion that—(A)the number of individuals served by the apprenticeship program of the eligible entity; bears to(B)the total number of individuals served by the apprenticeship programs of all eligible entities that receive assistance under this subsection for the fiscal year.(c)Internship programs(1)EstablishmentThe Secretary shall establish a program, to be known as the Creative Economy Internship Grant Program, under which the Secretary shall provide to eligible entities grants, on a competitive basis, for use in accordance with paragraph (3).(2)Applications(A)In generalTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(B)Determination by Secretary(i)In generalThe Secretary shall determine whether to approve or disapprove an application submitted under subparagraph (A) by not later than 90 days after the date of receipt of the application.(ii)Action on approvalOn approval by the Secretary of an application under clause (i), the Secretary shall provide to the applicable eligible entity a grant in accordance with paragraph (4).(iii)Action on disapprovalOn disapproval by the Secretary of an application under clause (i), the Secretary shall provide to the applicable eligible entity—(I)a notice of the disapproval, including a description of the reasons for the disapproval; and(II)an opportunity to remedy any deficiency identified by the Secretary under subclause (I) by submitting to the Secretary a revised application by not later than 30 days after the date of the disapproval.(3)Use of fundsAn eligible entity shall use a grant provided under this subsection to carry out an internship program.(4)AllocationOf the amounts made available to carry out this subsection for each fiscal year, the Secretary shall allocate to each eligible entity the application of which is approved under paragraph (2)(A) during that fiscal year an amount equal to the proportion that—(A)the number of individuals served by the internship program of the eligible entity; bears to(B)the total number of individuals served by the internship programs of all eligible entities that receive assistance under this subsection for the fiscal year.(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section..(b)Grants for economic adjustmentSection 209(c)(5) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(c)(5)) is amended by inserting , including through the promotion of creative industries and occupations (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020) before the period at the end.7.Creative jobs training through Bureau of Prisons reentry and skills development programsSection 231(a) of the Second Chance Act of 2007 (34 U.S.C. 60541(a)) is amended by adding at the end the following:(3)Ensuring that reentry and skills development programs for prisoners include skills training for jobs in creative industries and occupations, as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020..8.Grants relating to the creative economyTo the extent practicable, grant programs relating to economic development administered by the Department of Health and Human Services, Commissioner of the Administration for Native Americans, or the head of an agency with assets or resources relating to workforce development, may be used to support efforts to provide workforce training related to the creative economy (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020).9.Promotion for veterans with service-connected disabilities of job training and resources in creative industries and occupationsSection 3116 of title 38, United States Code, is amended by adding at the end the following new subsection:(c)In carrying out this section, the Secretary shall assist in making available and promote job training and resources that—(1)are provided by nonprofit organizations, educational institutions, Native American (as defined in section 3765 of this title) governments and organizations, and Federal, State, and local governments; and(2)relate to creative industries and occupations, as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020.. 10.Small business creative economy assistance(a)Business loansSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following:(36)Creative economyIn providing assistance under this subsection, the Administration shall develop procedures to evaluate the business proposals and business plans of small business concerns that focus on economic development, job creation, and community growth with respect to creative industries and occupations, as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020..(b)Technical assistance programsSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:(o)Technical assistance programs for creative economy-Focused businessesThe Administration, in consultation with relevant stakeholders, shall develop technical assistance programs to be carried out by small business development centers under this subsection that target the specific needs of small business concerns (including microenterprises) in creative industries and occupations, as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020..(c)Office of Rural AffairsSection 26(c) of the Small Business Act (15 U.S.C. 653(c)) is amended—(1)in paragraph (4), by striking and at the end;(2)in paragraph (5), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(6)provide information to creative industries located in rural communities about programs administered by Federal, State, and local governments that address the needs of creative industries and occupations, as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020..(d)Veterans programsSection 32(c)(3)(B) of the Small Business Act (15 U.S.C. 657b(c)(3)(B)) is amended—(1)in clause (v), by striking and at the end;(2)by redesignating clause (vi) as clause (vii); and(3)by inserting after clause (v) the following:(vi)improving capital access and technical assistance for veterans in creative industries and occupations, as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020; and.11.Tax incentives(a)New markets tax credit and guidelines for qualified community development entities(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall issue guidelines for the creation and operation of community development entities focused on the creative industries or occupations, which would allow such entities to be treated as qualified community development entities for purposes of section 45D(c) of the Internal Revenue Code of 1986.(2)Extension of new markets tax credit national limitationSubparagraph (H) of section 45D(f)(1) of such Code is amended by striking 2020 and inserting 2022.(b)Work opportunity credit for hiring certain displaced workers(1)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:(xi)a qualified displaced worker..(2)Qualified displaced workerSubsection (d) of section 51 of such Code is amended by adding at the end the following new paragraph:(P)Qualified displaced workerThe term qualified displaced worker means an individual who, immediately before beginning work for the employer—(i)is an eligible TAA recipient (as defined in section 35(c)(2)),(ii)is an eligible alternative TAA recipient (as defined in section 35(c)(3)), or(iii)is eligible for employment and training activities for dislocated workers under chapter 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3171 et seq.) or assistance under section 170 of such Act (29 U.S.C. 3225)..(3)Effective dateThe amendments made by this subsection shall apply to individuals beginning work for the employer after the date of the enactment of this Act.(c)Above-the-Line deduction of expenses of performing artists(1)In generalSection 62(a)(2)(B) of the Internal Revenue Code of 1986 is amended—(A)by striking performing artists.—The deductions and insertingperforming artists.—(i)In generalThe deductions; and(B)by adding at the end the following new clauses:(ii)PhaseoutThe amount of expenses taken into account under clause (i) shall be reduced (but not below zero) by 10 percentage points for each $2,000 ($4,000 in the case of a joint return), or fraction thereof, by which the taxpayer’s adjusted gross income (determined without regard to this subparagraph) for the taxable year exceeds $100,000 (200 percent of such amount in the case of a joint return).(iii)Cost-of-living adjustmentIn the case of any taxable year beginning in a calendar year after 2020, the $100,000 amount under clause (ii) shall be increased by an amount equal to—(I)such dollar amount, multiplied by(II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.If any amount after adjustment under the preceding sentence is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000..(2)Clarification regarding commission paid to performing artist’s manager or agentSection 62(a)(2)(B)(i) of such Code, as amended by subsection (a), is amended by inserting before the period at the end the following: , including any commission paid to the performing artist’s manager or agent.(3)Conforming amendments(A)Section 62(a)(2)(B)(i) of such Code, as amended by this subsection, is further amended by striking by him and inserting by the performing artist.(B)Section 62(b)(1) of such Code is amended by inserting and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C).(4)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.(d)Charitable contributions of certain items created by the taxpayer(1)In generalSubsection (e) of section 170 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(8)Special rule for certain contributions of literary, musical, or artistic compositions(A)In generalIn the case of a qualified artistic charitable contribution—(i)the amount of such contribution shall be the fair market value of the property contributed (determined at the time of such contribution), and(ii)no reduction in the amount of such contribution shall be made under paragraph (1).(B)Qualified artistic charitable contributionFor purposes of this paragraph, the term qualified artistic charitable contribution means a charitable contribution of any literary, musical, artistic, or scholarly composition, or similar property, or the copyright thereon (or both), but only if—(i)such property was created by the personal efforts of the taxpayer making such contribution no less than 18 months prior to such contribution,(ii)the taxpayer—(I)has received a qualified appraisal of the fair market value of such property in accordance with the regulations under this section, and(II)attaches to the taxpayer’s income tax return for the taxable year in which such contribution was made a copy of such appraisal,(iii)the donee is an organization described in subsection (b)(1)(A),(iv)the use of such property by the donee is related to the purpose or function constituting the basis for the donee’s exemption under section 501 (or, in the case of a governmental unit, to any purpose or function described under subsection (c)),(v)the taxpayer receives from the donee a written statement representing that the donee’s use of the property will be in accordance with the provisions of clause (iv), and(vi)the written appraisal referred to in clause (ii) includes evidence of the extent (if any) to which property created by the personal efforts of the taxpayer and of the same type as the donated property is or has been—(I)owned, maintained, and displayed by organizations described in subsection (b)(1)(A), and(II)sold to or exchanged by persons other than the taxpayer, donee, or any related person (as defined in section 465(b)(3)(C)).(C)Maximum dollar limitation; no carryover of increased deductionThe increase in the deduction under this section by reason of this paragraph for any taxable year—(i)shall not exceed the artistic adjusted gross income of the taxpayer for such taxable year, and(ii)shall not be taken into account in determining the amount which may be carried from such taxable year under subsection (d).(D)Artistic adjusted gross incomeFor purposes of this paragraph, the term artistic adjusted gross income means that portion of the adjusted gross income of the taxpayer for the taxable year attributable to—(i)income from the sale or use of property created by the personal efforts of the taxpayer which is of the same type as the donated property, and(ii)income from teaching, lecturing, performing, or similar activity with respect to property described in clause (i).(E)Paragraph not to apply to certain contributionsSubparagraph (A) shall not apply to any charitable contribution of any letter, memorandum, or similar property which was written, prepared, or produced by or for an individual while the individual is an officer or employee of any person (including any government agency or instrumentality) unless such letter, memorandum, or similar property is entirely personal.(F)Copyright treated as separate property for partial interest ruleIn the case of a qualified artistic charitable contribution, the tangible literary, musical, artistic, or scholarly composition, or similar property and the copyright on such work shall be treated as separate properties for purposes of this paragraph and subsection (f)(3)..(2)Effective dateThe amendment made by this subsection shall apply to contributions made after the date of the enactment of this Act in taxable years ending after such date.12.Promotion by Export-Import Bank of the United States of exports by creative industries and occupationsSection 2(b)(1) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)) is amended by adding at the end the following:(N)(i)The Bank shall—(I)undertake efforts to enhance the Bank's capacity to provide information about the Bank's programs to creative industries or occupations that have not previously participated in the Bank's programs; and(II)promote the export of goods produced and services provided by creative industries or occupations.(ii)Not later than 1 year after the date of enactment of this subparagraph, the President of the Bank shall submit to Congress a report on the activities undertaken pursuant to this subparagraph.(iii)In this subparagraph, the term creative industry or occupation has the meaning given that term in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020..13.Rural business creative economy technical assistanceThe Consolidated Farm and Rural Development Act is amended by inserting after section 374 (7 U.S.C. 2008i) the following:375.Rural business creative economy technical assistanceThe Secretary shall provide to businesses in rural communities that are in creative industries and occupations (as defined in section 3 of the Promoting Local Arts and Creative Economy Workforce Act of 2020) and employ individuals in those creative industries and occupations technical assistance to develop those creative industries and occupations..14.Disaster assistance for creative industry workers through FEMA(a)In generalThe President, acting through the Administrator of the Federal Emergency Management Agency, shall promulgate rules to ensure that expenses incurred, as a result of a major disaster or emergency, by a self-employed or freelance worker or worker in a creative microenterprise, including those workers whose work focuses on design, crafts, music, visual arts, media arts, performing arts, language, literature, and expressions of Native American culture and local or regional heritage culture, to repair or replace tools needed by the self-employed or freelance worker or worker in a creative microenterprise are considered eligible expenses for assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174).(b)RequirementThe rules promulgated under subsection (a) may not require, as a condition of receiving such assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174), an applicant—(1)to apply or be declined for assistance from the Small Business Administration; or(2)to demonstrate that assistance received from the Small Business Administration does not satisfy the total necessary expenses or serious needs arising out of a major disaster or emergency.15.CollaborationIn carrying out this Act, and the amendments made by this Act, the head of each relevant Federal agency shall, to the greatest extent practicable, collaborate with the Chairperson of the National Endowment for the Arts and the Chairperson of the National Endowment for the Humanities.